Citation Nr: 1828931	
Decision Date: 05/18/18    Archive Date: 05/23/18

DOCKET NO.  09-41 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for a heart condition, to include as due to exposure to herbicides.

2. Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse




ATTORNEY FOR THE BOARD

R.A. Elliott II, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to January 1972 with service in the Republic of Vietnam.  He was awarded the Purple Heart, Combat Infantry Badge, and Bronze Star.  

This case comes before the Board of Veterans' Appeals (Board) from an October 2008 and September 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In June 2016, the Veteran testified at a hearing before the undersigned Veteran's Law Judge at the Cleveland, Ohio RO.  A transcript of the hearing is associated with the claims file. 

In September 2016, the Board remanded the appeal and it has since been returned to the Board.  

The issue of bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have ischemic heart disease to a degree of 10 percent disabling.  

2.  The Veteran's cardiomyopathy is not shown to be causally or etiologically related to any disease, or injury in service.  


CONCLUSION OF LAW

The criteria for service connection for a heart condition have not been met.  38 U.S.C. §§1101, 1110, 1111, 1131, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist during the course of this appeal.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Service Connection

Service connection may be granted for a disability resulting from injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).  

In order to obtain service connection, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, i.e., a "nexus."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection for certain disabilities may be presumed for those exposed to herbicide agents.  With exceptions not pertinent here, Veterans exposed to Agent Orange or other listed herbicide agents are presumed service-connected for certain conditions if manifest to a degree of 10 or more, including ischemic heart disease, even if there is no record of such disease during service.  38 U.S.C. § 1116; 38 C.F.R. §§ 3.307 (a)(6), 3.309(e).

VA regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period from January 9, 1962, to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C. § 1116 (2012); 38 C.F.R. § 3.307 (a)(6)(iii) (2017).  For purposes of applying the presumption of exposure to herbicide agent under 38 C.F.R. § 3.307 (a)(6)(iii), the service member must have actually been present on the landmass or the inland waters of Vietnam during the Vietnam era.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); cert. denied, 555 U.S. 1149 (2009).

Despite the foregoing, when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994).

In determining whether service connection is warranted for a disability, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the Veteran.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service treatment records are silent for a diagnosis or treatment of ischemic heart disease, or any heart disability. 

An April 1994 VA treatment record indicates that the Veteran underwent cardiac catheterization which revealed a minimal anteroseptal wall hypokinesis likely related to a left bundle branch block. No diagnosis of ischemic heart disease or coronary heart disease was noted. 

A November 2010 VA treatment note indicates that the Veteran underwent another cardiac catheterization with a subsequent diagnosis of non-ischemic cardiomyopathy. 

In January 2011, the Veteran attended an Ischemic Heart Disease (IHD) Disability Benefits Questionnaire (DBQ) examination. The examiner diagnosed non-ischemic cardiomyopathy and found that the evidence of record does not support a diagnosis of ischemic heart disease.

In October 2011, the Veteran's private physician, Dr. C.M.B., provided a Heart Conditions DBQ. He diagnosed atherceclerotic cardiovascular disease, coronary artery disease, stable angina, congestive heart failure, heart murmur, and left bundle branch block. No rationale was provided as to the etiology offered for any of the diagnosed conditions, nor was the extent to which coronary artery disease was considered disabling indicated.  

In June 2016, the Veteran attended a Board hearing. He noted that the October 2011 DBQ diagnosed him with ischemic heart disease.  

Social Security Administration records received October 2016 are silent for a diagnosis of a heart condition 

The Veteran's VA treatment records through February 2018 do not mention any diagnosis or treatment of a heart condition besides the previously diagnosed non-ischemic cardiomyopathy.

Based on the evidence of record, the Board finds that the Veteran is not entitled to service connection for a heart disorder, to include as due to exposure to herbicides.  

What the greater weight of the evidence shows is that the Veteran suffers from cardiomyopathy that is non-ischemic in its origin.  This is not a disability for which service connection may be presumed as due to in-service exposure to herbicide agents.  To the extent the Veteran may have ischemic heart disease, the evidence does not show it to be disabling to a degree of 10 percent or more.  Rather, his heart impairment is a consequence of the cardiomyopathy.  Further, the evidence does not support the conclusion that the cardiomyopathy was incurred in service, since it was first noted many years after service, and there is no probative evidence pointing to an in-service disease or injury as its source.  In this regard, there is the October 2011 DBQ which in places indicates the presence of ischemic heart disease.  However, within that document there are entries that equate cardiomyopathy with ischemic heart disease, which is plainly not the case, and which describe the Veteran's 1994 hospitalization as due to ischemic heart disease, which also is not the case.  There also are entries that appear to relate 2 diagnoses to "exposure to Agent Orange," but the diagnoses are not indicted.  As such, the Board does not accord this report any weight.  

Given the forgoing, the Board concludes that the Veteran does not have a heart condition that is due to an in-service disease or injury, including from exposure to herbicides.  


ORDER

Entitlement to service connection for a heart disorder, to include as due to exposure to herbicides is denied.


REMAND

In a September 2016 Board remand, the Board asked the AOJ to obtain a medical opinion that addresses whether it is at least as likely as not that the Veteran's diagnosed bilateral hearing loss was either caused or aggravated (emphasis added) by his service connected residuals of a head injury. The examiner's opinion was limited to a discussion of causation, and did not address whether the Veteran's claimed disability was aggravated by her service-connected residuals of a head injury.  The U.S. Court of Appeals for Veterans Claims (Court) has held that a medical opinion which focuses solely on causation is inadequate to address whether a service-connected disability aggravated another condition.  When causation and aggravation are at issue, the Board must ensure that the opinion addresses each.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).  On remand, a new opinion should be obtained.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records pertinent to the Veteran's claim.  Ask the Veteran to provide a release for private treatment records pertinent to the issue and obtain any records reported.

2. After obtaining all available records, obtain an addendum medical opinion from a qualified person addressing the etiology of the Veteran's bilateral hearing loss.  If the July 2008 VA examiner is unavailable, an opinion should be obtained from another qualified person.  Upon review of the record, the examiner should respond to the following:

a) Does the Veteran have a bilateral hearing loss that has been at least as likely as not aggravated beyond its natural progression by the Veteran's service-connected residuals of a head injury?

The Veteran need not be physically re-examined unless an examination is deemed necessary.  The examiner is asked to provide a medical rationale or explanation for the opinion given. 

3. Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


